DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 and 21-26, in the reply filed on July 13, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "V shape" and "W shape" (claim 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because improper language. Changing the word "comprises" on lines 2, 3, 5 and 7 to the word "includes" is suggested. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
i) undefined acronyms/symbols, such as "3D" (first occurrence: [0015], last line). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the disclosure.
ii) "layer" should read "layers" before "212 ([0020], line 9); "SiOxCy" should read "SiOxCy" after "oxycarbide" ([0025], line 17) and "layer" should be deleted before "620" ([0044], line 11 and [0045], line 2). 
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-14 and 21-26 are objected to because of the following informalities: 
i) inconsistent terminologies. Changing "the ferroelectric layers" to "the two ferroelectric layers" (claims 1 (lines 7 and 13), 8 (lines 5 and 11), 14 and 21 (lines 8 and 14)); "the semiconductor layers" should read "the two semiconductor layers" (claims 1 (lines 15-16), 10 (line 4) and 22 (lines 2 and 4)). 
ii) the phrase "from" should read "and" after "structure" (claims 8 (line 9) and 21 (line 12)). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 21 recite the limitation "the adjacent stacking portions" in lines 6, 4 and 7, respectively. There is insufficient antecedent basis for this limitation in the claims. It is also unclear as whether said limitation is the same as or different from "a plurality of stacking portions", as recited in claims 1, 8 and 21, line 2.
Claims 3, 4, 8, 10, 11, 21 and 23 recite the limitation "the semiconductor layer" in lines 2-3, 3, 12-16, 2 and 5-6, 3, and 7, respectively. There is insufficient antecedent basis for this limitation in the claims. It is also unclear as whether said limitation is the same as or different from "two semiconductor layers", as recited in claims 1, 8 (line 11) and 21 (line 14).
The term "about" in claims 4, 11 and 23 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claimed limitation of "one stacking portion", as recited in claims 7 and 24, is unclear as to whether said limitation is the same as or different from "a plurality of stacking portions", as recited in claims 1 and 21.
Claims 7 and 24 recite the limitation "the adjacent stacking portions" in line 3. There is insufficient antecedent basis for this limitation in the claims. It is also unclear as whether said limitation is the same as or different from "first conductive layers", as recited in claims 1 and 21.
The claimed limitation of "adjacent insulating layers", as recited in claims 7 and 24, is unclear as to whether said limitation is the same as or different from "insulating layers", as recited in claims 1 and 21.
Claim 8 the limitation "the contact portion" in line 17. There is insufficient antecedent basis for this limitation in the claim. It is also unclear as whether said limitation is the same as or different from "a contact area", as recited in claim 8, line 15.
The claimed limitation of "a contact portion", as recited in claim 10, is unclear as to whether said limitation is the same as or different from "the contact portion", as recited in claim 8.
The claimed limitation of "the contact portion", as recited in claims 10 (line 3) and 11, is unclear as to whether said limitation is the same as or different from "the contact portion", as recited in claim 8 and/or "a contact portion", as recited in claim 19, line 2.
The claimed limitation of "the first conductive structure comprises a contact portion disposed between the semiconductor layer", as recited in claim 10, is unclear as to a contact portion is disposed between the semiconductor layer and which additional element applicant refers.
The claimed limitation of "two semiconductor layers", as recited in claim 14, is unclear as to whether said limitation is the same as or different from "two semiconductor layers", as recited in claim 8.
Claim 21 recites the limitation "the cell isolation structure" in lines 16 and 17. There is insufficient antecedent basis for this limitation in the claim. It is also unclear as whether said limitation is the same as or different from "a plurality of cell isolation structures", as recited in claim 21, line 15.
Claim 21 recites the limitation "the channel isolation structures" in line 16. There is insufficient antecedent basis for this limitation in the claim. It is also unclear as whether said limitation is the same as or different from "a channel isolation structure", as recited in claim 21, line 12.
The claimed limitation of "another channel isolation structure", as recited in claim 21, line 18, is unclear as to whether said limitation is the same as or different from "a channel isolation structure (of each cell region)", as recited in claim 21, line 12.
The claimed limitation of "the channel isolation structure", as recited in claims 22 and 23, is unclear as to whether said limitation is the same as or different from "a channel isolation structure (of each cell region)" and/or "one of the channel isolation structures" as recited in claim 21.
The claimed limitation of "dielectric layers", as recited in claim 22, is unclear as to whether said limitation is the same as or different from "a dielectric layer", as recited in claim 21.
Claim 25 recites the limitation "the glue layer" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is also unclear as whether said limitation is the same as or different from "glue layers", as recited in claim 24.

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "an extension portions (of the first conductive structure) extending from the contact portion to the channel isolation structure and being separated from the two semiconductor layers through dielectric layers", as recited in claim 1; "the first conductive structure partially contacts one of the two semiconductor layer and is partially separated from the one of the two semiconductor layers through a dielectric layer", as recited in claims 8 and 21.
Claims 1-14 and 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference A is cited as being related to a semiconductor memory structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811